Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 1, 4-6, 9-19, 21-25 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9-19, 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As instantly amended, in the compound of claim 1, line 3, the Zn atom is pictured as being neutral.  This is technically incorrect for reasons of record.    
Dependent claims and independent process claims and method of use claims invoke the above-mentioned incorrectly pictured compound.  
Therefore all the pending claims are rejected.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 9-19, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two compounds of formula I (of claims 2 and 3), does not reasonably provide enablement for any and all possibilities of formula I of claim 1, for reasons of record.  Note that dependent claims and independent process and method of use claims invoke the compounds of claim 1.  
The claim 1 as amended as recited is still drawn to independently varying possibilities for R1 and R2. There are three rings in the formulae of claim 1 having these variables R1 and R2. The recitation 
    PNG
    media_image1.png
    76
    499
    media_image1.png
    Greyscale
 is interpreted as drawn to compounds R1 and R2 varying independently in the three rings.  However, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

because, 
all the R1 and R2 containing rings arise from the same starting materials in a single step (as found in claim 4):

    PNG
    media_image3.png
    136
    354
    media_image3.png
    Greyscale

This step results an axis of symmetry with respect to the R1 and R2 as pictured above.  

Therefore Applicant’s amendments (See Remarks page 9 of 10) are not persuasive.  

Suggestion: 
1. Place on record that Examiner’s interpretation of the R1 and R2 combination is incorrect and that the claim 1 is drawn to only two specific compounds
OR 
2. Amend claim 1 along the following lines: 
	A compound selected from compounds of formula (I) or a pharmaceutically acceptable salt thereof, 

    PNG
    media_image4.png
    265
    334
    media_image4.png
    Greyscale

wherein the compounds of formula (I) have  
(a)  H for R1 and R2 
or 
(b) OH for R1 = OH and t-Bu for R2 
The above are only suggestions. As such Applicant is encouraged to use proper claim language to limit the claims to the inventive species 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

so that amendments to claim 1 is consistent with previously made suggestion.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625